DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 16/626,178 filed 12/23/2019

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the bottom wall".  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what Applicant refers to as “it” found in several parts of the claims. Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fobiano (US 3,086,691).

1: Fobiano discloses a reusable container 10 for the collection and/or movement of objects, comprising a body defining a three-dimensional structure, said three-dimensional structure comprising a collection space (11) for a predetermined number of objects which can be placed in the container (10), characterized in that it further comprises at least one removable layer (15) associated with the body and cooperating with it in order to define said collection space (11), 
characterized in that the body further comprises: 

- a predetermined number of elongated elements (12) defining corners of the bottom wall and/or upper corners of the side walls (13); 
- a predetermined number of angular elements (14) interposed between two of said elongated elements placed along adjacent perimeter sides of the container (fig. 2); and 
(15) in the elongated elements (12) and/or in the angular elements (14), said means for engaging comprising insertion undercuts (17) and/or recesses (col. 2, ll. 21-60; fig. 1 and 2).

2: Fobiano discloses the container according to claim 1, wherein said at least one removable layer (15) comprises at least one planar element (flat surface fig. 6) which can be configured, reversibly or repeatably, between a flattening condition in which it has a substantially two- dimensional development and in which it is separated from the body, and an operating condition in which it defines a three-dimensional volume open on at least one loading face and in which it is connected to the body (fig. 5 and 6).

3: Fobiano discloses the container according to claims 1, wherein the removable layer (15) comprises a predetermined number of programmed folding and/or deformation lines (21) adapted to change the geometrical configuration of the removable layer (15) itself from the flattening condition to the operating condition (fig. 1 and 2).

4: Fobiano discloses the container according to claim 1, wherein said programmed folding and/or deformation lines (21) are adapted to define, in the operating condition of the removable layer (16): 
- a bottom wall (11) of the container (10);
- a predetermined number of side walls 12, 13 of the container perimetrically connected to said bottom wall; and/or
- a predetermined number of perimeter corners interposed between two adjacent
side walls of the container (fig. 2).

5, 6: Fobiano discloses the container according to claim 4, wherein said perimeter corners are shaped according to three-dimensional prismatic portions (fig. 1 and 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fobiano (US 3,086,691) in view of Beaufort (FR 2979329).

7-9: Fobiano discloses the claimed invention as applied to claim 1 but fails to disclose reinforcing parts. Beaufort teaches the container according to claim 1, wherein the removable layer comprises stiffening means (10a-d) integrally made in the side walls (fig. 3), said stiffening means being constituted by ribs formed integrally and seamlessly in delimited portions of the removable layer (7) itself (para. 18-20). It would have been obvious to one having ordinary skill 

10: Fobiano discloses the claimed invention as applied to claim 1 but fails to disclose gripping means. Beaufort teaches the container according to claim 1, wherein the body comprises gripping and handling means (extending flange) suitable for allowing a grip by a user of the container (fig. 1). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the body of Fobiano to include the gripping flange structure of Beaufort in order to assist in retaining one container inside the other as well as reinforcing the inner container (Beaufort; para. 19).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fobiano (US 3,086,691) in view of Beaufort (FR 2979329) in view of Ludwig (US 2011/0139661).

11: Fobiano-Beaufort discloses the container according to claim 10, but fails to disclose identification marks on the container. Ludwig teaches wherein also present are:

- means for univocal identification of the container and/or of the objects placed in the container, said means being preferably constituted by RFID and/or NFC devices; and

- means for static or dynamic display of messages and/or information reported on the surface of the removable layer and/or on the body [0076]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the sidewalls of Fobiano to include the identifying markings of Ludwig in order to assist the user in identifying the both the product and/or its cost. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735